DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 7/5/2022 has been entered.  Claims 1 and 4-14 has been entered. The amendment has overcome the 112 rejection indicated in the Non-Final Office Action dated 4/6/2022.

Drawings
The drawings were received on 7/5/2022.  These drawings are acceptable.

Claim Objections
Claims 1, 4-14 are objected to because of the following informalities:  
Regarding claim 1, the numerous recitations of “based on” in line 5 make the limitation unclear. It may be confusing what is being based on what.  Examiner suggests reviewing the placement of the commas and the conjunction to make sure the scope is clear.
Also, it is unclear whether the “at least one SR” in line 4 is referring to the “a scheduling request (SR)” in line 3 or a different SR.  
Also, both occurrences of “the plurality SRs” in “wherein the field related to the plurality of SRs represents i) a positive SR for one of the plurality SRs or ii) a negative SR for all of the plurality SRs” should be amended to “the plurality of SRs”(emphasis added).  
Also, it is unclear if the recitations of “an SR” in “an SR related to the positive SR” and “an SR related to a beam failure recover (BFR)” are the same or different than the SR of line 3 or the at least one SR of line 4. Examiner suggests amending the “an SR” to “the at least one SR” for clarity.
Similar corrections are needed for claims 12 and 14.

Regarding claim 11, the acronym ID should be defined.  

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0230690 (hereinafter Akkarakaran) in view of US 2019/0306875 (hereinafter Zhou) and US 2020/0145280 (hereinafter Cirik).
Regarding claims 1, 12 and 14, Akkarakaran teaches a method of receiving, by a base station / a user equipment / a method of transmitting, by a user equipment, a scheduling request (SR) in a wireless communication system, the method comprising: receiving configuration information related to a scheduling request (SR) ([0083]: details UE may be provided different SR configurations for each of multiple different traffic types); and transmitting at least one SR based on the configuration information ([0082]: details configuration may include indicating of a set of resources on which a UE can send the SR), wherein, based on the at least one SR being based on a plurality of SRs, and based on the plurality of SRs overlapping with uplink control information (UCI) ([0086][0108]: details SR resources may partially or completely overlap with other UCI resources scheduled for the PUCCH) related to at least one of hybrid automatic repeat request (HARQ) information or Channel State Information (VSI) ([0086][0108]: details other UCI includes HARQ-ACK and CSI bits): uplink control information (UCI) bits are transmitted, in which i) a field related to the plurality of SRs and ii) the UCI related to at least one of HARQ information or CSI are combined ([0108]: details append the SR bit to (or concatenate the SR bit with) the UCI prior to encoding and transmission of the combined UL information (e.g., UCI+SR) on the UL resource).
Akkarakaran does not teach wherein the field related to the plurality of SRs represents i) a positive SR for one of the plurality SRs or ii) a negative SR for all of the plurality SRs, and wherein, based on the plurality of SRs including i) an SR related to the positive SR and ii) an SR related to a beam failure recovery (BFR), the field related to the plurality of SRs represents the BFR. 
However, Zhou teaches wherein the field related to the plurality of SRs represents i) a positive SR for one of the plurality SRs ([0343]: details wireless device may transmit a PUCCH in a PUCCH resource for a corresponding SR configuration only when the wireless device transmits a positive SR) or ii) a negative SR for all of the plurality SRs, ([0344]: details a negative SR multiplexed with HARQ-ACK, a wireless device may decide a cyclic shift of the base sequence based on the initial cyclic shift and a second cyclic shift based on one or more value of the one or more HARQ-ACK bits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Zhou and include wherein the field related to the plurality of SRs represents i) a positive SR for one of the plurality SRs or ii) and a negative SR for all of the plurality SRs of Zhou with Akkarakaran.  Doing so would improve performance of wireless network (Zhou, at paragraph [0360]).
 Moreover, Cirik teaches wherein, based on the plurality of SRs including i) an SR related to the positive SR and ii) an SR related to a beam failure recovery (BFR) (FIG. 32, 3204; [0520]: details determine an SR configuration, among a plurality of SR configurations, with a field indicating that the SR configuration is for BFR procedure), the field related to the plurality of SRs represents the BFR (FIG. 32, 3204; [0520]: details SR configuration may comprise a field that indicates which SR resources are used for BFR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Cirik and include wherein, based on the plurality of SRs including i) an SR related to the positive SR and ii) an SR related to a beam failure recovery (BFR), the field related to the plurality of SRs represents the BFR of Cirik with Akkarakaran.  Doing so would improve robustness if transmission (Cirik, at paragraph [0488]).

Regarding claim 4, Akkarakaran does not teach wherein a number of bits of the field related to the plurality of SRs is based on a number of the plurality of SRs.  
 However, Zhou teaches wherein a number of bits of the field related to the plurality of SRs is based on a number of the plurality of SRs ([0343]: details for a positive SR transmission using PUCCH format 1, a wireless device may transmit a PUCCH by setting a first bit to a first value (e.g., 0)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Zhou and include wherein a number of bits of the field related to the plurality of SRs is based on a number of the plurality of SRs of Zhou with Akkarakaran.  Doing so would improve performance of wireless network (Zhou, at paragraph [0360]).

Regarding claim 5, Akkarakaran does not teach wherein each of values of the field related to the plurality of SRs based on the number of bits is related to one of i) the positive SR, ii) the negative SR or iii) the BFR, based on a preset order.
  However, Zhou teaches wherein each of values of the field related to the plurality of SRs based on the number of bits is related to one of i) the positive SR, ii) the negative SR or iii) the BFR, based on a preset order ([0343]: details for a positive SR transmission using PUCCH format 1, a wireless device may transmit a PUCCH by setting a first bit to a first value (e.g., 0)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Zhou and include wherein each of values of the field related to the plurality of SRs based on the number of bits is related to one of i) the positive SR, ii) the negative SR or iii) the BFR, based on a preset order of Zhou with Akkarakaran.  Doing so would improve performance of wireless network (Zhou, at paragraph [0360]).

Regarding claims 9 and 13, Akkarakaran does not teach wherein the BFR is related to a beam failure of at least one secondary cell (SCell).
  However, Zhou teaches wherein the BFR is related to a beam failure of at least one secondary cell (SCell) ([0338]: details BFR procedure of a cell (e.g., PCell or SCell)… wireless device may detect at least one beam failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Zhou and include wherein the BFR is related to a beam failure of at least one secondary cell (SCell) of Zhou with Akkarakaran.  Doing so would improve performance of wireless network (Zhou, at paragraph [0360]).

Regarding claim 10, Akkarakaran does not teach transmitting a message related to the BFR, wherein the message is based on a medium access control-control element (MAC-CE).
  However, Zhou teaches transmitting a message related to the BFR, wherein the message is based on a medium access control-control element (MAC-CE) ([0359]: details a wireless device may transmit a PUCCH signal to a gNB indicating a BFR procedure is triggered, when at least one beam failure instance is identified… transmission beam for the PUCCH signal may be indicated by a MAC CE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Zhou and include transmitting a message related to the BFR, wherein the message is based on a medium access control-control element (MAC-CE) of Zhou with Akkarakaran.  Doing so would improve performance of wireless network (Zhou, at paragraph [0360]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Zhou and Cirik, and further in view of US 2021/0084643 (hereinafter Gao).
Regarding claim 6, Akkarakaran does not teach wherein the preset order is based on an identifier (ID) related to the plurality of SRs. 
 However, Gao teaches wherein the preset order is based on an identifier (ID) related to the plurality of SRs ([0211]: details the SR information with M bits corresponds to the plurality of SR configurations based on a preset order of the plurality of SR Configurations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Gao and include wherein the preset order is based on an identifier (ID) related to the plurality of SRs of Gao with Akkarakaran.  Doing so would ensure correct uplink scheduling is performed (Gao, at paragraph [0168]).

Regarding claim 7, Akkarakaran does not teach wherein the number of bits of the field related to the plurality of SRs is based on a number of bits based on i) the number of the plurality of SRs and ii) a preset number of bits.  
 However, Gao teaches wherein the number of bits of the field related to the plurality of SRs is based on a number of bits based on i) the number of the plurality of SRs and ii) a preset number of bits ([0198][0199]: details M is 3; each bit of 3 bits can correspond to one SR configurations… 3 bits can respectively indicate that the three SR configurations are in the positive SR state or the negative SR state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Gao and include wherein the number of bits of the field related to the plurality of SRs is based on a number of bits based on i) the number of the plurality of SRs and ii) a preset number of bits of Gao with Akkarakaran.  Doing so would ensure correct uplink scheduling is performed (Gao, at paragraph [0168]).

Regarding claim 8, Akkarakaran does not teach wherein each of the values of the field related to the plurality of SRs represents 1) the positive SR or the negative SR or 2) a positive BFR or a negative BFR. 
 However, Gao teaches wherein each of the values of the field related to the plurality of SRs represents 1) the positive SR or the negative SR ([0199]: details positive SR and negative SR state) or 2) a positive BFR or a negative BFR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Gao and include wherein each of the values of the field related to the plurality of SRs represents 1) the positive SR or the negative SR or 2) a positive BFR or a negative BFR of Gao with Akkarakaran.  Doing so would ensure correct uplink scheduling is performed (Gao, at paragraph [0168]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Zhou and Cirik, as applied to claim 10 above, and further in view of US 2020/0313746 (hereinafter Bai).
Regarding claim 11, Akkarakaran does not explicitly teach wherein the MAC-CE includes a field for at least one of i) an ID of the at least one SCell or ii) information related to a new beam. 
 However, Bai teaches wherein the MAC-CE includes a field for at least one of i) an ID of the at least one SCell or ii) information related to a new beam ([0079][0122][0138]: details a reserved field in… a MACE-CE… indicates the new beam is not identified).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akkarakaran to incorporate the teachings of Bai and include wherein the MAC-CE includes a field for at least one of i) an ID of the at least one SCell or ii) information related to a new beam of Bai with Akkarakaran.  Doing so would provide benefits or advantages, such as improving communication signaling, resource utilization, and/or power savings (Bai, at paragraph [0099]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 2022/0158794) details multiplexing of PUCCH for beam failure recovery and other signals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415